Case 3:17-cv-00601-MHL Document 124-3 Filed 06/06/19 Page 1 of 2 PageID# 2189




                                       EXHIBIT TWO




                                Screen-shots of 11/05/2018.




           Quinn Michaels created social mems:#Weinergate and #sausagegate




                            Kennedy (a;kGnnedycoxl 000 ■ 21h
                              V'j-'■ i e rg,11 r- ^ R .i ;- ; c ,rj 1 for
                            .■^See.0c;iiet^tr:aSr^v8u(-ieMii; iG

                              Q (cLiquinnmichaeis
                              Have you seen this vveiner?
                              '#Weinergate #8ackdoorbuddy
                              ■ir'Jesus #Christ //Christians
                              //JesusChrist //Christian




                                                                            (2




                                                13
Intervenor-applicant's FRCP 15(d) Supplement to ECF Doc. No. 101
Case 3:17-cv-00601-MHL Document 124-3 Filed 06/06/19 Page 2 of 2 PageID# 2190




                                                                  0 ®




                                          14

Intervenor-applicant's FRCP 15(d)Supplement to ECF Doc. No. 101
